Citation Nr: 0505630	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  03-11 754A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a compensable disability rating from April 4, 
2001, to September 11, 2002, for prostate cancer. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2001 rating decision of the New York, 
New York Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In that decision, the RO granted service 
connection for prostate cancer and assigned a 100 percent 
rating prior to April 4, 2001, and noncompensable rating 
thereafter. 

One of the matters the Board must address is which issue or 
issues are properly before it at this time.  Under 
38 U.S.C.A. § 7105(a), an appeal to the Board must be 
initiated by a notice of disagreement and completed by a 
substantive appeal after a statement of the case is furnished 
to the veteran.  In essence, the following sequence is 
required: There must be a decision by the RO, the veteran 
must express timely disagreement with the decision, VA must 
respond by explaining the basis for the decision to the 
veteran, and finally the veteran, after receiving adequate 
notice of the basis of the decision, must complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In March 2002, the RO received the veteran's notice of 
disagreement to the RO's decision.  The veteran contended 
that the 100 percent rating should not have been reduced.  
The RO issued a statement of the case in March 2003.  The 
veteran timely appealed the issue in his substantive appeal 
(VA-Form 9), which the RO received in May 2003.  

A hearing was held in August 2004, before the undersigned 
Acting Veterans Law Judge sitting in New York, New York, who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.



FINDING OF FACT

The veteran's service connected prostate cancer has been 
active during the pendency of this appeal, despite surgery to 
remove it.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, the 
criteria for a 100 percent schedular disability rating from 
April 4, 2001, to September 11, 2002, for prostate cancer are 
met.  38 U.S.C.A. §§ 1155, (West 2002); 38 C.F.R. §§ 4.7, 
4.115b, Diagnostic Code 7528 (2004). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002), eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  VA promulgated regulations that implement these 
statutory changes.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  In view of the grant of a 100 percent 
disability rating for prostate cancer during the pendency of 
this appeal, a discussion of VA's compliance with this law is 
unnecessary.  

II.  Prostate cancer

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2004).    

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  If there is disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).  Reasonable doubt as to the degree of disability 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 
  
Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The RO assigned an initial disability rating of 100 percent 
for prostate cancer status post radical prostatectomy under 
Diagnostic Code 7528, malignant neoplasms of the 
genitourinary system.  38 C.F.R. § 4.115b.  The note to 
Diagnostic Code 7528 states that following cessation of 
treatment and absent any recurrence or metastasis, the 
disability is rated on residuals as voiding dysfunction or 
renal dysfunction, whichever is predominant.  The RO then 
assigned a noncompensable rating from April 4, 2001, 
following cessation of treatment after surgery.  The RO 
assigned a 100 percent rating from September 11, 2002, due to 
recurrence of the cancer.

The veteran contends that a 100 percent rating is warranted 
throughout the pendency of this claim because the cancer had 
been active and spreading, despite the surgery.  He maintains 
that there was never a cessation of treatment.  

The Board agrees.  The veteran's private physician, who 
performed the surgery, reported in a May 2003 letter that he 
had unsuccessfully captured the cancer at the time he 
operated on the veteran in October 2000.  Unfortunately, 
unknown at the time, the prostate cancer had apparently 
spread to other parts of the veteran's body before the 
surgery took place.  The physician noted that the cancer 
continued to spread after the surgery.

In this case, given that the surgery was unsuccessful, and 
the cancer continued to spread, the Board finds that a 100 
percent rating is warranted during the entire time of the 
appeal, including from April 4, 2001, to September 11, 2002.  
38 C.F.R. § 4.115b, Diagnostic Code 7528


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, an initial disability rating of 100 
percent from April 4, 2001, to September 11, 2002, for 
prostate cancer is granted.  



	                        
____________________________________________
	HARVEY ROBERTS
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


